Notice of Allowance
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Li (Lily) Zhang (70,902) on February 12, 2021.
The application has been amended as follows: 


21. (Currently Amended) An apparatus comprising: 
at least one processor; and 
at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to: 
generate a first video clip of interest to include a first portion of a pre-recorded video during which a first event occurs and a second video clip of interest to include a second portion of the pre-recorded video during which a second event occurs; 
present, on a display, a pre-recorded still image capturing a same scene as the pre- recorded video, wherein the pre-recorded still image comprises a frame from the pre- recorded video; 
upon receipt of a first user input, present, on the display, a zoomed-in portion of the pre-recorded still image; 

in response to determining that the zoomed-in portion of the pre-recorded still image includes at least a threshold portion of a first viewable area of the first video clip of interest, present the first video clip of interest; and 
in response to determining that the zoomed-in portion of the pre-recorded still image includes at least the threshold portion of a second viewable area of the second video clip of interest, present the second video clip of interest, the second video clip of interest being presented prior or subsequent to the first video clip of interest in response to the zoomed-in portion of the pre-recorded still image including at least the threshold portion of the first viewable area of the first video clip as well as at least the threshold portion of the second viewable area of the second video clip of interest.

30. (Currently Amended) A method, comprising:
generating a first video clip of interest to include a first portion of a pre-recorded video during which a first event occurs and a second video clip of interest to include a second portion of the pre-recorded video during which a second event occurs;
presenting, on a display, a pre-recorded still image capturing a same scene as the pre- recorded video, wherein the pre-recorded still image comprises a frame from the pre-recorded video;
upon receipt of a first user input, presenting, on the display, a zoomed-in portion of the pre- recorded still image;
receiving a second user input via the zoomed-in portion of the pre-recorded still image;
determining [[whether]] that the zoomed-in portion of the pre-recorded still image includes at least a threshold portion of a first viewable area of the first video clip of interest and[[/or]] at least the threshold portion of a second viewable area of the second video clip of interest;

in response to determining that the zoomed-in portion of the pre-recorded still image includes at least the threshold portion of the second viewable area of the second video clip of interest, presenting the second video clip of interest, the second video clip of interest being presented prior or subsequent to the first video clip of interest in response to the zoomed-in portion of the pre-recorded still image including at least the threshold portion of the first viewable area of the first video clip as well as at least the threshold portion of the second viewable area of the second video clip of interest.

39. (Currently Amended) A computer program product comprising a non-transitory computer readable medium having program code portions stored thereon, the program code portions configured, upon execution, to:
generate a first video clip of interest to include a first portion of a pre-recorded video during which a first event occurs and a second video clip of interest to include a second portion of the pre- recorded video during which a second event occurs;
present, on a display, a pre-recorded still image capturing a same scene as the pre-recorded video, wherein the pre-recorded still image comprises a frame from the pre-recorded video;
upon receipt of a first user input, present, on the display, a zoomed-in portion of the pre- recorded still image;
receive a second user input via the zoomed-in portion of the pre-recorded still image;
in response to determining that the zoomed-in portion of the pre-recorded still image includes at least a threshold portion of a first viewable area of the first video clip of interest, present the first video clip of interest; and
in response to determining that the zoomed-in portion of the pre-recorded still image includes at least the threshold portion of a second viewable area of the second video clip of interest, present the second video clip of interest, the second ed-in portion of the pre-recorded still image including at least the threshold portion of the first viewable area of the first video clip as well as at least the threshold portion of the second viewable area of the second video clip of interest.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claims 21 and 39, the word “zoom” is changed to “zoomed” to clarify the antecedent basis and make the grammar of the claim formal.
Regarding claim 30, the same “zoom” amendment is provided, but in addition, a substantive amendment is also provided to prevent claim 30 from being anticipated by the earlier-cited Furumura reference under 35 U.S.C. § 102. Prior to the amendment, claim 30 recited, in pertinent part:
[L1]	determining whether the zoomed-in portion of the pre-recorded still image includes at least a threshold portion of a first viewable area of the first video clip of interest and/or at least the threshold portion of a second viewable area of the second video clip of interest;

[L2]	in response to determining that the zoomed-in portion of the pre-recorded still image includes at least the threshold portion of the first viewable area of the first video clip of interest, presenting the first video clip of interest; and

[L3]	in response to determining that the zoomed-in portion of the pre-recorded still image includes at least the threshold portion of the second viewable area of the second video clip of interest, presenting the second video clip of interest, the second video clip of interest being presented prior or subsequent to the first video clip of interest in response to the zoom-in portion of the pre-recorded still image including at least the threshold portion of the first viewable area of the first video clip as well as at least the threshold portion of the second viewable area of the second video clip of interest.

In order to fully resolve the contingent limitation problem for claim 30, the word “whether” must be replaced with “that,” because the result of the determination in Limitation L1 could still be “NO,” and in that case, neither contingent limitations L2 or L3 need be performed in cases where neither threshold portions are included.
At the same time, even if we change “whether” to “that,” we also need to drop the “and/or” conjunction in Limitation L1. The broadest reasonable interpretation of “and/or” is simply “or,” meaning the prior art would only need to show “determining whether/that the zoomed-in portion of the pre-recorded still image includes at least a threshold portion of a first viewable area of the first video clip of interest,” and consequently, Furumura would have anticipated the claim by disclosing L2 without disclosing L3. Furumura discloses L1 and L2, see Non-Final Office Action of 10/14/2020, page 6–7.
For this reason, the Examiner’s Amendment resolves both issues by making the contingency required for both contingent limitations. Accordingly, the claims are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372.  The examiner can normally be reached on M-F, 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Blaufeld
Primary Examiner
Art Unit 2142



/Justin R. Blaufeld/Primary Examiner, Art Unit 2142